 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                          UNITED STATES DISTRICT COURT
11
                       SOUTHERN DISTRICT OF CALIFORNIA
12
13     JAMES CUNNINGHAM,                                Case No. 19-cv-00874-BAS-KSC
14                                   Plaintiff,         ORDER:
15
                                                         1. GRANTING PLAINTIFF’S
             v.                                             MOTION FOR LEAVE TO
16
       HOT TUB CRUISIN, INC.,                               FILE FIRST AMENDED
17                                                          COMPLAINT (ECF No. 15);
                                                            AND
18                                 Defendant.
19                                                       2. GRANTING DEFENDANT’S
                                                            MOTION FOR LEAVE TO
20                                                          FILE THIRD-PARTY
                                                            COMPLAINT (ECF No. 16)
21
22         Plaintiff James Cunningham filed suit against Defendant Hot Tub Cruisin, Inc.
23   (“HTC”), alleging he suffered a severe hand injury while aboard a “hot tub boat” in
24   San Diego’s Mission Bay. (Compl. ¶ 3, ECF No. 1.) Plaintiff’s Complaint pleads
25   claims against HTC for: (1) negligence, (2) design and manufacturing defect,
26   (3) strict products liability — failure to warn of defective condition, (4) negligent
27   products liability, and (5) liability to passengers under 46 U.S.C. § 30102. (Id. ¶¶ 24–
28   60.) Presently before the Court are two pleadings motions.

                                                  –1–                                  19cv874
 1   I.     MOTION FOR LEAVE TO AMEND
 2          First, Plaintiff moves for leave to file a First Amended Complaint. (ECF No.
 3   15.)   The proposed First Amended Complaint adds two defendants who were
 4   allegedly involved in the design and manufacture of the hot tub boat—Pontoon Party
 5   Tub, LLC and Matthew Adam Schubert. (ECF No. 15-3.) Plaintiff explains that he
 6   initially named only HTC as a defendant because he believed “HTC was the
 7   manufacturer of the boat as well as its operator.” (ECF No. 15.) Hence, Plaintiff
 8   seeks to add Pontoon Party Tub and Mr. Schubert as defendants for Plaintiff’s
 9   products-related causes of action—claims 2, 3, and 4. (See ECF No. 15-3.) The First
10   Amended Complaint also drops HTC from these causes of action. (See id.) HTC
11   has filed a statement of non-opposition to Plaintiff’s motion. (ECF No. 17.)
12          “In general, a court should liberally allow a party to amend its pleading.”
13   Sonoma Cty. Ass’n of Retired Emps. v. Sonoma Cty., 708 F.3d 1109, 1117 (9th Cir.
14   2013) (citing Fed. R. Civ. P. 15(a)); see also Owens v. Kaiser Found. Health Plan,
15   Inc., 244 F.3d 708, 712 (9th Cir. 2001). “Courts may decline to grant leave to amend
16   only if there is strong evidence of ‘undue delay, bad faith or dilatory motive on the
17   part of the movant, repeated failure to cure deficiencies by amendments previously
18   allowed, undue prejudice to the opposing party by virtue of allowance of the
19   amendment, [or] futility of amendment, etc.’” Sonoma Cty., 708 F.3d at 1117
20   (alteration in original) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).
21          Here, in light of (i) the broad policy favoring amendments to pleadings and
22   (ii) Defendant’s notice of non-opposition to Plaintiff’s motion, the Court grants
23   Plaintiff’s motion for leave to file a First Amended Complaint.
24   II.    MOTION FOR LEAVE TO FILE THIRD-PARTY COMPLAINT
25          Second, HTC moves for leave to file a Third-Party Complaint for
26   Indemnification against Christine Cunningham. (ECF No. 16.) In the proposed
27   Third-Party Complaint, HTC alleges that Ms. Cunningham is the wife of Plaintiff
28   James Cunningham. (ECF No. 16-2.) HTC claims Ms. Cunningham signed a rental

                                             –2–                                    19cv874
 1   agreement regarding the hot tub boat that includes a contractual indemnity clause.
 2   (Id.) Thus, HTC seeks to bring a claim for express contractual indemnity against Ms.
 3   Cunningham that will hold her “liable for all amounts for which HTC may be held
 4   liable to [Mr. Cunningham].” (Id.) Mr. Cunningham has not filed an opposition to
 5   HTC’s motion.
 6          “A defending party may, as third-party plaintiff, serve a summons and
 7   complaint on a nonparty who is or may be liable to it for all or part of the claim
 8   against it. But the third-party plaintiff must, by motion, obtain the court’s leave if it
 9   files the third-party complaint more than 14 days after serving its original answer.”
10   Fed. R. Civ. P. 14(a)(1). “Thus, a third-party claim may be asserted only when the
11   third party’s liability is in some way dependent on the outcome of the main claim and
12   the third party’s liability is secondary or derivative.” United States v. One 1977
13   Mercedes Benz, 708 F.2d 444, 452 (9th Cir. 1983). The purpose of this procedure
14   “is to promote judicial efficiency by eliminating the necessity for the defendant to
15   bring a separate action against a third individual who may be secondarily or
16   derivatively liable to the defendant for all or part of the plaintiff’s original claim.”
17   Sw. Administrators, Inc. v. Rozay’s Transfer, 791 F.2d 769, 777 (9th Cir. 1986).
18          Here, Ms. Cunningham’s alleged liability is dependent on Mr. Cunningham’s
19   claims against HTC, and her liability is derivate in light of the alleged contractual
20   indemnity clause.        Hence, the proposed Third-Party Complaint satisfies the
21   requirements of Rule 14(a)(1). Further, allowing the Third-Party Complaint will
22   promote judicial efficiency, and Mr. Cunningham has not opposed HTC’s motion.
23   The Court therefore finds granting leave is appropriate. Ms. Cunningham will still
24   have the opportunity to raise any defense under Rule 12 to the Third-Party Complaint.
25   See Fed. R. Civ. P. 14(a)(2)(A). Accordingly, the Court grants HTC’s motion for
26   leave to file its Third-Party Complaint. 1
27
            1
                 Because HTC filed its motion under Rule 14(a)(1) and the Third-Party Complaint
28
     satisfies this rule, the Court does not consider whether the Third-Party Complaint would be proper
                                                    –3–                                          19cv874
 1   III.   CONCLUSION
 2          Based on the foregoing the Court GRANTS Plaintiff’s motion for leave to file
 3   his First Amended Complaint (ECF No. 15). Plaintiff shall file his First Amended
 4   Complaint no later than January 24, 2020.
 5          Further, the Court GRANTS Defendant HTC’s motion for leave to file its
 6   Third-Party Complaint (ECF No. 16). HTC shall file its Third-Party Complaint no
 7   later than January 24, 2020.
 8          IT IS SO ORDERED.
 9
10   DATED: January 14, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     under Rule 14(c), which involves admiralty or maritime claims.
                                                  –4–                             19cv874
